Mercure, J.
Appeal from an order of the Supreme Court (Demarest, J.), entered January 3, 1995 in St. Lawrence County, which denied plaintiff’s motion to amend the complaint.
The complaint in this action seeks compensatory damages for the fraud of defendant’s predecessor in interest, St. Lawrence National Bank (hereinafter the bank), in inducing plaintiff to cosign his nephew’s $25,000 promissory note to the bank. Briefly stated, the complaint alleges that (1) after plaintiff had already cosigned one of his nephew’s promissory notes to the bank, a bank officer called plaintiff and requested that he also cosign the subject note, (2) the bank officer induced *817plaintiff to cosign the note by representing that the nephew was currently working on two specified construction projects, payment for which would be made directly to the bank and used to satisfy both of the notes cosigned by plaintiff, and (3) those representations were false and, although the specified payments were received by the bank, they were applied to other of the nephew’s obligations and not to the notes cosigned by plaintiff. Following joinder of issue, plaintiff sought to amend the complaint to add a demand for punitive damages. Supreme Court denied the motion and plaintiff now appeals.
We agree with defendant that plaintiff’s proposed amendment to the complaint was "plainly lacking in merit” (Harrell v Champlain Enters., 222 AD2d 876, 877) and therefore conclude that Supreme Court did not err in denying plaintiff’s motion. The conclusory allegation of the proposed amended complaint that the bank caused the subject representations to be made "for the purpose and with the intent of deceiving and defrauding” plaintiff falls far short of the "morally culpable conduct” required to sustain a claim for punitive damages (Tate v Metropolitan Life Ins. Co., 186 AD2d 859, 860; Salka v Lumbermens Mut. Cas. Co., 127 AD2d 333, 335).
Mikoll, J. P., Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that the order is affirmed, without costs.